DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 01/17/2022 has been entered. Claims 3, 4, 9 and 19 has been cancelled. Claim 1 have been amended. Therefore, claims 1-2, 5-8, 10-18 and 20 and 6-18 remain pending in the application.

Drawings
The drawings are objected to because:
The specification uses numerals 170, 270, 370, 372 and 472 to refer to the “implement interface”; note that at least 372 and 472 are shown in the same figure 4. 
In addition, numeral 372 is used to refer to both “carrier” and “interface”. If applicant is disclosing more than one embodiment, it is required to clarify which embodiment is being recited in the claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnefoy, US (20200207600) in view of Anderson (4602462).
In regards to claim 1 Bonnefoy discloses: 
A man-lift implement, as best seen in Figure 1, configured to be mounted on an implement carrier, (Figure 4) that is rotatably attached to an arm of an excavator, the man-lift implement comprising: 
an implement carrier interface (26, 28), configured to mount the man-lift implement to the implement carrier of the excavator; 
a basket (10), configured to carry an operator; a multi-bar linkage (30), and a rotational actuator (that rotates the basket between positions shown fig. 1 vs fig. 3) coupled between the implement carrier interface and the basket (10), the multi-bar linkage having a linkage actuator (for raising and lowering of arm 24 as described in paragraph [0061]) and being moveable under power of the linkage actuator to raise and lower the basket relative to the implement carrier interface, and the rotational actuator configured to pivot the basket with respect to the implement carrier interface.
In regards to claim 1 Bonnefoy does not disclose a physical stop mechanism configured to engage the arm of the excavator and limit travel of the multi-bar linkage so as to prevent the basket from contacting the arm of the excavator
Anderson teaches a physical stop mechanism (104), configured to engage (intended use) the arm of the excavator and limit travel of the multi-bar linkage so as to prevent (intended use) the basket from contacting the arm of the excavator, (Col 5, LL 66- Col 6, LL 4). To further clarify, while Anderson discloses the stop mechanism between the upper and lower booms, examiner submits that a person of ordinary skill in the art would be able to utilize it in the same manner between the implement carrier interface and the basket of Bonnefoy.

    PNG
    media_image1.png
    208
    593
    media_image1.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the physical stop mechanism taught by Anderson between the implement carrier interface and the basket of Bonnefoy to control the angular speed of the upper boom and the torque applied to it by the linkages as desired during each angular segment of articulation as motivated by Anderson (abstract). The teaching of the stop mechanism of Anderson will act to limit travel of the multi-bar linkage 30 which in turn will prevent the basket from contacting the arm of the excavator. 
Regarding claim 2 Bonnefoy et al. discloses wherein the multi-bar linkage 30, is a four-bar linkage, as best seen in the marked-up figure below. Examiner further notes that the fourth bar is being interpreted as the rod associated with the hydraulic actuator, as best seen in Figure 9.
    PNG
    media_image2.png
    733
    1069
    media_image2.png
    Greyscale
 
Regarding claim 5 Bonnefoy et al. discloses a sensor configured to sense the arm of the excavator, as recited in paragraph [0097] and [0098].  
Regarding claim 6 Bonnefoy et al. discloses a sensor configured to sense a rotational angle of at least one bar of the multi-bar linkage, as recited in paragraph [0097] and [0098].    
Regarding claim 7 Bonnefoy et al. wherein the multi-bar linkage is connected to the implement carrier interface and wherein the rotational actuator pivotably mounts the basket to the multi-bar linkage such that the multi-bar linkage is configured to move under power of the linkage actuator to raise and lower the rotational actuator and the basket relative the implement carrier interface, and such that the rotational actuator is configured to pivot the basket with respect to the multi-bar linkage, as best seen in Figure 2.  
Regarding claim 8 Bonnefoy et al., wherein the rotational actuator is connected to the implement carrier interface and wherein the multi-bar linkage mounts the basket to the rotational actuator such that the multi-bar linkage is configured to move under power of the linkage actuator to raise and lower the basket relative the rotational actuator, and such that the rotational actuator is configured to pivot the multi-bar linkage and the basket with respect to the implement carrier interface, as best seen in Figure 2.   
Regarding claim 10 Bonnefoy et al. at least one power connection configured to receive power from the excavator to power the linkage actuator and the rotational actuator, as recited in paragraph [0061].  
Regarding claim 11 Bonnefoy et al. wherein the at least one power connection comprises at least one hydraulic connection, as recited in paragraph [0061].    
Regarding claim 12 Bonnefoy et al. wherein the at least one power connection comprises at least one electrical connection, as recited in the Abstract.  
Regarding claim 13 Bonnefoy et al. comprising at least one user input device 16, positioned in the basket and configured to allow an operator to control a position of the basket by actuating the linkage actuator and the rotational actuator using the at least one user input device.  
Regarding claim 14 Bonnefoy et al. the at least one user input device 16, is further configured to allow the operator to control the position of the basket by actuating at least one actuator on the excavator, as recited in paragraph [0053].  
Regarding claim 15 Bonnefoy et al. wherein the at least one actuator on the excavator includes at least one of a swing cylinder, a boom cylinder, a dipper cylinder, and a tilt cylinder.  
Regarding claim 16 Bonnefoy et al. discloses a level sensor configured to provide an output indicative of an angle of the basket relative to a support surface, and a controller coupled to the level sensor to receive the output and configured to responsively automatically control at least one of the linkage actuator and an actuator on the excavator to maintain a desired level angle of the basket relative to the support surface, as recited in paragraph [0064].  
Regarding claim 17 Bonnefoy et al. wherein the controller is further configured to control the link actuator and the at least one actuator on the excavator to raise and lower the bucket along a substantially vertical path in response to a single user input indicating an intention to move along a vertical path, as recited in paragraph [0064].   
Regarding claim 18 Bonnefoy et al. wherein the controller is further configured to control the link actuator and the at least one actuator on the excavator to raise and lower the bucket along a substantially horizontal path in response to a single user input indicating an intention to move along a horizontal path, as recited in paragraph [0064].   
Regarding claim 19 Bonnefoy et al. discloses a stop 42, integrated into the implement carrier interface, the stop configured to limit rotation of the implement carrier interface with respect to the excavator.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnefoy et al. (20200207600) in view of Anderson (4602462) in view of Carternock et al. (4679337).  Bonnefoy et al. in view of Anderson discloses the arm 22, to which the implement carrier is rotatably attached, and wherein the physical stop mechanism 104, is arranged to contact the arm so as to prevent the basket from contacting the dipper, but fails to disclose and excavator having an arm being a dipper arm of a lift assembly, the lift arm assembly further including a boom to which the dipper arm is rotatably attached.  Carternock et al. teaches the utility of an excavator, as best seen in Figure 6, having an arm being a dipper arm 12, of a lift assembly, the lift arm assembly further including a boom 18, to which the dipper arm is rotatably attached.  The use of a dipper arm provides the back and forth movement of the lift assembly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the arm of the excavator of Bonnefoy et al. in view of Anderson to be a dipper arm as taught by Carternock et al. so as to provide the back and forth movement of the lift assembly.   

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive:
Applicant argues “the cited physical stop mechanism of Anderson is not arranged on the multi-bar linkage as is required by claim 1. Anderson states that the star wheel (40) which provides the stop surfaces (e.g., 104) cited by the Office Action is secured to the bottom end of the upper boom (22). See Anderson at col. 4, lines 53-58 … claim 1 requires that the physical stop mechanism be "configured to engage the arm of the excavator." The physical stop mechanism of Anderson clearly does not engage the lift arm-as it is secured to the lift arm (upper boom 22) … Anderson fails to disclose the physical stop mechanism requirements of claim 1. Independent claim 1 is therefore believed to be allowable over the cited combination since it has been acknowledged that Bonnefoy fails to provide such disclosure … claim 1 is herein amended to further require that the physical stop mechanism be "arranged on the multi-bar linkage between the implement carrier interface and the basket." This limitation, which is clearly supported by Applicant's Fig. 8, is also not disclosed by Anderson or Bonnefoy”; examiner respectfully disagrees and provides that firstly, only the physical stop mechanism is being taught from the Anderson reference and as described above a person of ordinary skill would have found it obvious to utilize the stop mechanism taught by Anderson between the implement carrier interface and the basket of Bonnefoy in the same manner it is disclosed between the upper and lower booms in Anderson; and secondly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634